6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to the continuation filed on 2/26/2021.
Claims 1-20 are pending.

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/277,057.  The above two sets of claims are verbatim. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cichon (US PGPUB 2017/0308800)


Per claim 11,
Cichon discloses
 storing an artificial intelligence (AI) model; (Fig. 7, “AI Trained Database”; [0062], “Sources of algorithms 710 include AI trained model database”. Insofar as the models are found within a database, they are hereby interpreted as being stored within said database after storing.);
loading the AI model into a serving platform; (The claimed serving platform to be akin to Cichon’s Algorithms.  Figure 7 demonstrates the system utilizes an “AI ALGO Repo” (i.e. AI algorithm repository) to load a selected algorithm/platform into the “Algorithm Mixer Engine 730”. Figure 6 of Cichon further describes the algorithms contained in the ALGO Reop as containing AI Processors such as Tensorflow or Open CV, etc. [0062] “inputs to algorithm mixer engine 730 include the selected predictive model 720 as well as AL algorithm repository, where the models serve as input for the algorithms in the algorithm mixer engine)
loading and testing a test unit against the AI model loaded into the serving platform; (Fig. 7, “AI Training Material Database” is shown as another input to the Algorithm Mixer Engine 730. As per Figure 6 above, the “AI Training Material Database” represents “data of interest” and thus is akin to the claimed “test unit”. Further, as discussed above, the model/algorithm/training material are all combined into the algorithm mixer 730) and 
collecting reports from results of storing the AI model, ([0062], “As a result of the iterative recombination, a user predictive model 750 may be formed. Next, in 760, results are filtered in accordance with user requirements. For example, results that fall outside of user-defined requirements are automatically pruned. Following the filtering, in 770, the user is shown all models that have not been pruned. Based on these models being presented to the user in a comprehensive view, the user may choose which models work best for them.”) loading the AI model into the serving platform and testing the test unit. ([0062], “Based on this choice, in 780, validated predictive models are identified and are stored in AI trainer model database 790.” As demonstrated in Fig. 7, once the AI model is tested and trained it is stored back in the AI Trained Model)
 
Per claim 12, the rejection of claim 11 is incorporated;
Cichon discloses
removing the AI model from a storage. ([0030], see edit the algorithm to remove undesired algorithm; [0071], see completing algorithm with the inferior accuracy dies.)
Per claim 13, the rejection of claim 11 is incorporated;
Cichon discloses
 periodically fetching a plurality of AI models. ([0062], see iterative recombination of pipeline models. [0071], see algorithmic improvement is and interactive approach and the process repeats) 
Per claim 14, the rejection of claim 13 is incorporated;
Cichon discloses
periodically loading the plurality of AI models into respective ones of a plurality of serving platforms. (Fig. 7, )
Per claim 15, the rejection of claim 11 is incorporated;
Cichon discloses
storing the reports in respective ones of a plurality of databases. ([0062], “. Following the filtering, in 770, the user is shown all models that have not been pruned. Based on these models being presented to the user in a comprehensive view, the user may choose which models work best for them.” Since user are shown in a comprehensive view, there are respective databases for the results/models.)Per claim 16, the rejection of claim 11 is incorporated;
Cichon discloses
continuously checking whether to store ones of a plurality of models.([0071], see algorithm with inferior accuracy dies, appears to disclose a check and not to store it.) Per claim 17, the rejection of claim 11 is incorporated;
Cichon discloses

continuously checking whether to load ones of a plurality of models into the serving platform. ([0071], see the process repeats and therefore continuously checking for superior and disadvantaged one dies. )
 
Per claim 18, the rejection of claim 11 is incorporated;
Cichon discloses
continuously checking whether to load and test the test unit against ones of a plurality of models loaded into the serving platform. ([0072], see evolutionary AI, algorithm with superior metric continue to be used, and ones with inferior metrics are discontinued.)Per claim 19, the rejection of claim 11 is incorporated;
Cichon discloses
continuously checking whether to provide ones of a plurality of reports. ([0061], see results are displayed for ease of viewing by end user after it is determined to report.)

Claims 1-9 are corresponding apparatus claims of 11-19 and are rejected for similar reason above.

Per claim 10, the rejection of claim 1 is incorporated;
Cichon discloses
wherein the model monitoring and reporting code is configured to cause the at least one hardware processor to check whether to upgrade or to remove the AI model based on a result of testing the test unit against the AI model loaded into the serving platform. ([0072], see evolutionary AI, algorithm with superior metric continue to be used, and ones with inferior metrics are discontinued. Discontinuation corresponds to removal.)

Claim 20 is corresponding computer readable medium claim of claim 1 and is rejected for similar reason.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PHILIP WANG/Primary Examiner, Art Unit 2199